[Cite as Accurate Testing Laboratories, L.L.C. v. Dept. of Natural Resources, 2011-Ohio-5518.]



                                       Court of Claims of Ohio
                                                                                       The Ohio Judicial Center
                                                                               65 South Front Street, Third Floor
                                                                                          Columbus, OH 43215
                                                                                614.387.9800 or 1.800.824.8263
                                                                                           www.cco.state.oh.us




ACCURATE TESTING LABORATORIES, L.L.C.,

       Plaintiff,                                                   Case No. 2011-02689-AD

       v.

DEPARTMENT OF NATURAL RESOURCES,                                    Acting Clerk Daniel R. Borchert

       Defendant.



                                     MEMORANDUM DECISION


        {¶ 1} On February 17, 2011, plaintiff, Accurate Testing Laboratories, LLC., filed

a complaint against defendant, Department of Natural Resources. Plaintiff asserts it

performed additional work in procuring the names of experts who could assist

defendant. Plaintiff charged defendant $600.00 for the time and effort plaintiff exerted in

finding qualified persons. Plaintiff submitted a copy of a bill dated June 18, 2008, which

referenced an invoice number 121007 for $600.00 past due as of December 10, 2007.

Plaintiff also included a copy of a letter dated August 27, 2008, and addressed to Mr.

Doug Miller and Mr. Brett Barnes at defendant’s Ohio Fish & Wildlife Dept. In the letter,

plaintiff explained that Barnes had contacted plaintiff seeking competent expert

witnesses who were capable of interpreting laboratory data and who would be available

to testify at a hearing if necessary. Plaintiff recalled advising Barnes that considerable
work was being done toward this request and that plaintiff intended to charge defendant

for its time. Plaintiff acknowledged that Barnes stated he “wasn’t sure” his agency

would approve additional payments. In the letter, plaintiff requested “reconsideration for

approval of this legitimate billing for our work.”

       {¶ 2} On April 22, 2011, defendant filed an investigation report and on May 25,

2011, defendant filed an amended report. Defendant asserted that plaintiff’s cause of

action is barred by the two-year statute of limitations.      Defendant pointed out that

plaintiff filed this complaint on February 17, 2011, in reference to a fee of $600.00 that

plaintiff alleged was “past due” as of December 10, 2007.

       {¶ 3} On May 11 and June 17, 2011, plaintiff filed responses wherein plaintiff

essentially reiterated the allegations contained in the complaint.

       {¶ 4} Ohio Revised Code Section 2743.16(A) in pertinent part states:

       {¶ 5} “Subject to division (B) of this section, civil actions against the state . . .

shall be commenced no later than two years after the date of accrual of the cause of

action or within any shorter period that is applicable to similar suits between private

parties.” (Emphasis added.)

       {¶ 6} “Under Ohio law, a cause of action to recover money allegedly wrongfully

withheld accrues when the money is actually withheld. Children's Hosp. v. Dept. of

Public Welfare (1982), 69 Ohio St.2d 523, 23 O.O.3d 452, 433 N.E.2d 187.” Osborn Co.

v. Department of Administrative Services (1992), 80 Ohio App. 3d 205, 207-208, 608

N.E. 2d 1149.

       {¶ 7} Based upon the documentation submitted by plaintiff, his cause of action

accrued, when the amount became due, on December 10, 2007.                 Even assuming

plaintiff believed that defendant would approve the $600.00 charge, plaintiff was on
notice as of August 27, 2008, that defendant had refused to pay the fee. Plaintiff filed

his complaint in February 2011, well after the two-year statute of limitations had expired.

Accordingly, plaintiff’s claim is barred by the statute of limitations.
                              Court of Claims of Ohio
                                                                     The Ohio Judicial Center
                                                             65 South Front Street, Third Floor
                                                                        Columbus, OH 43215
                                                              614.387.9800 or 1.800.824.8263
                                                                         www.cco.state.oh.us




ACCURATE TESTING LABORATORIES, L.L.C.,

      Plaintiff,                                    Case No. 2011-02689-AD

      v.

DEPARTMENT OF NATURAL RESOURCES,                    Acting Clerk Daniel R. Borchert

      Defendant.



                   ENTRY OF ADMINISTRATIVE DETERMINATION

      {¶ 8}         Having considered all the evidence in the claim file and, for the

reasons set forth in the memorandum decision filed concurrently herewith, plaintiff’s

claim is DISMISSED. Court costs are absorbed by the court.


                                             ________________________________
                                             DANIEL R. BORCHERT
                                             Acting Clerk

Entry cc:
Accurate Testing Laboratories, LLC.          Charles G. Rowan
2779 Rockefeller Avenue                      Department of Natural Resources
Cleveland, Ohio 44115                        2045 Morse Road, D-3
                                             Columbus, Ohio 43229-6693
6/21
Filed 7/19/11
Sent to S.C. reporter 10/27/11